Hough, J.
l. evidence as to of witness. At the October term, 1878, of the circuit court of Audrain county, the defendant and one John Ariiott were jointly indicted for grand larceny for stealing two head of cattle. A severance was ordered, and the defendant being arraigned, pleaded “ not guilty.” At the June term, 1879, a nolle prosequi was entered as to Arnott, and at the trial of the defendant Arnott was used by the State as a witness against him. It appears from the record that after testimony as to the larceny charged, as well as other larcenies, “the State then offered in evidence two indictments which the prosecuting attorney stated were indictments against the witness John Arnott, charging him with stealing other cattle about the same time. - The court asked: ‘Are they joint indictments against John Arnott and defendant?’ The prosecuting attorney replied: ‘They are, but I offer them only for the purpose of showing that the witness, John Arnott, has not .been wholly released from liability to punishment, to meet the'insinuations of defendant’s counsel, that said witness •was fully released in consideration that he would implicate and testify against defendant. I offer them for the purpose, and only for the purpose, of showing that whatever *421the result of the ease on trial, witness Arnott must still answer to these'indictments.’” The indictments offered were received in evidence against the objections of the defendant. The court erred in permitting these indictments to go to the-jury. They were not admissible even for the purpose stated, and they were certainly calculated to prejudice the jury against the defendant. The State should not have been permitted to show by indirection, that the defendant was under indictment for other offenses similar to the one for which he was then being tried. If the extent of the inducements held out to Arnott to testify against the defendant in this case, was a matter to be considered by the jury in determining his credibility, as is contended by the State, it would necessarily have involved the probability of conviction under the indictments pending against him in which no nolle had been entered. Arnott may not have apprehended any danger from those prosecutions, and may not, therefore, have demanded that a nolle should be entered in them. It was competent for the defendant to show that he was jointly indicted with him as an accomplice, and that he had received immunity from that prosecution in consideration for his testimony against the defendant, and there the inquiry on that' subject should have stopped.
2. criminal law: evidence of other offenses. The testimony as to the stealing of other cattle, by the defendant and Arnott, at other times, was ...... inadmissible.
3. testimony of accomplice. The instruction given by the court, of its own motion, as to the weight to be attached to the testimony of an accomplice, is in accordance with the decision 0f court in the State v. Jones, 64 Mo. 391. Eor error committed in permitting the indictments mentioned to go to the jury, and in receiving evidence of the stealing of other cattle at another time, the judgment will be reversed and the cause remanded.
The other judges concur.